Citation Nr: 0201569	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  00-05 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than February 5, 
1999, for service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from April 1966 to April 1968.

The appeal arises from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted service connection for 
prostate cancer and assigned February 5, 1999 as the 
effective date for that grant of service connection.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prostate cancer was presumptively recognized by law as 
associated with exposure to herbicide agents on November 7, 
1996.

3.  Clinical records show that prostate cancer was initially 
medically shown July 1, 1998.

4.  The veteran filed a claim for service connection for 
prostate cancer due to Agent Orange exposure, received by VA 
on February 5, 1999.

5.  A February 1999 rating decision granted service 
connection for prostate cancer on a presumptive disease basis 
due to herbicide agent exposure in Vietnam, effective 
February 5, 1999. 




CONCLUSION OF LAW

The criteria for an effective date earlier than February 5, 
1999 for an award of service connection for prostate cancer 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.114, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified at 38 U.S.C.A. § 5103A 
(West Supp. 2001)).  There have also been final regulations 
promulgated to implement the new law.  See 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Although the appellant's claim was decided 
by the RO before enactment of the VCAA, a remand to the RO 
for additional action is not warranted as VA has already met 
its obligations to the appellant under that statute.  All 
relevant facts have been adequately developed by the RO with 
regard to the claim and, given the facts of this case, there 
is no reasonable possibility that any further assistance to 
the appellant would aid in substantiating his claim, 
particularly in the absence of any indication of the 
existence of any relevant medical records or other evidence 
not of record.  Furthermore, the Statement of the Case set 
forth the pertinent law and evidence and the reasons for 
denial of the claim.  Appellant's Substantive Appeal was 
submitted with his representative's brief that included 
appropriate legal argument and discussion, indicating their 
understanding of the material facts and law in this case.  

The veteran's DD-214 form indicates that he served in the 
Asian Pacific Theater for nearly a year and that he received 
the Vietnam Service Medal and the Vietnam Combat Medal.  

VA medical records show that the veteran was evaluated for 
elevated prostate specific antigen (PSA) on July 1, 1998, 
with six biopsies taken of the prostate on that date 
revealing Gleason's "2+2."  Adenocarcinoma of the prostate 
was diagnosed.  Radical retropubic prostatectomy was 
performed at a VA facility in October 1998.  

On February 5, 1999 the veteran submitted a written claim for 
service connection for prostate cancer due to Agent Orange 
exposure.  

By a February 1999 decision, the RO granted service 
connection for prostate cancer on a presumptive basis, based 
on exposure to Agent Orange in service in Vietnam, effective 
February 5, 1999, date of claim. 

Unless specifically provided otherwise, the effective date 
for an award of compensation based on an original claim, a 
claim reopened after final adjudication or a claim for 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application thereof.  38 U.S.C.A. § 5110(a).  This statutory 
provision is implemented by regulation which provides that 
the effective date for compensation will be the date of 
receipt of the claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400.

In pertinent part, where pension, compensation, or dependency 
and indemnity compensation is awarded or increased pursuant 
to a liberalizing law or a liberalizing VA issue approved by 
the Secretary or by the Secretary's direction, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  Where 
pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  38 C.F.R. § 3.114(a).

The Agent Orange Act of 1991, Public Law No. 102-4, codified 
at 38 U.S.C.A. § 1116 (West 1991) and effective on February 
6, 1991, liberalized the requirements for a grant of service 
connection in specific cases.  The law established a 
presumption of service connection for certain diseases 
associated with exposure to certain herbicide agents.  
Disease associated with exposure to certain herbicide agents 
was expanded to include prostate cancer as of November 7, 
1996.  See 61 Fed. Reg. 57,586-89 (Nov. 7, 1996).  
Thereafter, the provisions of 38 C.F.R. § 3.309(e) state 
that, if a veteran was exposed to a herbicide agent during 
active service, certain diseases shall be service connected, 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service.  
The list of diseases currently includes prostate cancer.  38 
C.F.R. § 3.309(e).  38 C.F.R. § 3.307(a)(6)(iii) provides 
that a veteran who served in the Republic of Vietnam from 
January 1962 to May 1975 and who has a disease listed at 38 
C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during active service.

Because entitlement to service connection was based on the 
presumptive provisions of 38 C.F.R. § 3.309(e), entitlement 
to the benefit did not arise until the regulation was amended 
to include prostate cancer, and the effective date of the 
grant of service connection may not be earlier than the 
effective date of the amendment of the regulation, which was 
November 7, 1996.  38 C.F.R. § 3.114.

A claim may be either a formal or informal written 
communication "requesting a determination of entitlement, or 
evidencing a belief of entitlement, to a benefit."  
38 C.F.R. § 3.1(p) (2001).  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits.  The benefit being sought must be identified.  38 
C.F.R. § 3.155 (2001).

In this case, the veteran's claim for service connection for 
prostate cancer was received on February 5, 1999, which was 
within one year of the July 1, 1998 date of VA biopsy 
examination that determined the presence of prostate cancer.  
This July 1, 1998 record would not constitute an informal 
claim under 38 C.F.R. § 3.155, since it was not a 
communication indicating an intent to apply for benefits and 
did not identify any benefit being sought.  Under 38 C.F.R. 
§ 3.157 (2001), VA medical records may under certain 
circumstances also constitute informal claims.  In pertinent 
part, the date of VA outpatient or hospital examination or 
date of admission to a VA hospital will be accepted as the 
date of receipt of a claim, where a formal claim of service 
connection has already been allowed.  However, such is not 
the case here, where a formal claim of service connection was 
allowed after receipt of the VA medical records dated July 1, 
1998 reflecting the presence of prostate cancer.  

If a claimant requests review of his claim within one year 
from the effective date of a liberalizing regulation, 
benefits may be authorized from the effective date of the 
liberalizing provisions.  38 C.F.R. § 3.114(a)(1).  If a 
claimant requests review of his claim more than one year from 
the effective date of the liberalizing regulation, benefits 
may be authorized only for a period of one year prior to the 
date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  
However, 38 C.F.R. § 3.114(a)(1) and (a)(3) are not 
controlling in the instant case, since these provisions must 
be read in conjunction with 38 C.F.R. § 3.114(a), which 
states that in order for a claimant to be eligible for a 
retroactive payment under the provisions of this paragraph 
the evidence must show that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  38 C.F.R. 
§ 3.114(a).  

It should be pointed out that 38 C.F.R. § 3.114 was amended 
by 62 Fed. Reg. 17,706, effective April 11, 1997.  The 
language of the regulation was changed in order to conform to 
the ruling in McCay v. Brown, 9 Vet. App. 183 (1996).  In 
that decision, the United States Court of Appeals for 
Veterans Claims (Court) held that the previous language of 38 
C.F.R. § 3.114 would result in unequal treatment of claimants 
if the law had a retroactive effective date.  The applicable 
regulation in the present case is the addition of 38 C.F.R. 
§ 3.309(e), which was effective November 7, 1996.  It was 
promulgated without a retroactive effective date.  See 61 
Fed. Reg. 57,586-89 (Nov. 7, 1996).  Therefore, the changes 
to 38 C.F.R. § 3.114 do not affect the veteran's present 
claim.

As previously noted, in order to be entitled to retroactive 
benefits based on liberalizing legislation effective prior to 
the date of his claim, the evidence must show that the 
veteran met all eligibility criteria for the liberalizing 
benefit of entitlement to service connection for prostate 
cancer on the effective date of the liberalizing law or VA 
issue, November 7, 1996.  The veteran must also show that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
See 38 C.F.R. § 3.114(a); VAOPGCPREC 26-97 (July 16, 1997).  
In other words, the evidence must show that the veteran had 
prostate cancer from November 7, 1996, the effective date of 
the liberalizing regulation, until he filed his claim on 
February 5, 1999.  Since the medical evidence documents that 
prostate cancer was initially clinically shown July 1, 1998 
and it has not been otherwise contended, under 38 C.F.R. 
§§ 3.114 and 3.400, the February 5, 1999 effective date of 
the grant of service connection for prostate cancer assigned 
by the RO is appropriate, the date of receipt of the 
veteran's claim for service connection for prostate cancer.

The Board has considered whether the appellant would be 
entitled to an earlier effective date under the final 
stipulation and order in Nehmer v. United States Veterans 
Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) ("Nehmer I"), and 
the specific guidance provided in Nehmer v. United States 
Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal 1999) 
("Nehmer II"), and Nehmer v. United States Veterans' Admin., 
No. C86-6160 TEH (N.D. Cal. Dec. 12, 2000) (class action 
order), which created an exception to the provisions 
governing the assignment of effective dates in certain cases.  
However, in the instant case, the Board finds that the 
effective date rules as set forth in Nehmer I and Nehmer II 
do not provide the basis for the assignment of an effective 
date earlier than February 5, 1999 as the appellant is not a 
member of the class in Nehmer.


ORDER

An effective date earlier than February 5, 1999 for the grant 
of service connection for prostate cancer is denied.  



		
	R.P. HARRIS
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

